DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 16 recite the limitation "the issuance".  There is insufficient antecedent basis for this limitation in the claims. Furthermore, “the issuance” limitation of the claims could also refer to the “issuing predetermined transmission information” limitation of Claim 1 or the “the issuance of second transmission information” limitation of Claim 4, although it is ultimately unclear which element “the issuance” limitation of Claims 7 and 16 is intended to refer to.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-23 are rejected under 35 U.S.C. 112(d) as being of improper dependent form because Claims 4-23 recite, or depend on, a multiple dependent which itself depends from a multiple dependent claim, these claims are improper multiple dependent claims, see MPEP 608.01(n). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al. (US PGPUB 2010/0091621).
With regard to Claim 1, Mizuno teaches a communication device 

when determining that at least part of an information group transmitted by the source is not received, based on identification information assigned to the information group, after receiving the identification information from the source through the Fibre Channel line ([0097] “In the sequence-number-assigned confirmed access mode, when the sequence number in the packet 420 is not the same as that under the management of the transmission destination 410 in the sequence-number-assigned access mode of FIG. 4, the transmission destination 410 transmits a response packet 500 indicating the occurrence of some abnormal event back to the transmission source 400,” see also Fig. 5.).

With regard to Claim 2, Mizuno teaches the communication device according to claim 1, wherein the transmission information is a first response to the identification information (See Fig. 5 wherein the Response Packet 500 ‘Response (Error)’ is the first response to the identification information ‘Command | 3 | Data’ Packet immediately previously received by Transmission Destination 410.).

With regard to Claim 3, Mizuno teaches the communication device according to claim 1 or 2, wherein the transmission information includes information indicating the non-reception 

With regard to Claim 4, Mizuno teaches the communication device according to any one of claims 1 to 3, wherein, when reception is determined for the every information group, the issuance of second transmission information is performed ([0106] “when the sequence number 450 in the confirmation packet 520 is the same as the sequence number 470 under the management of the transmission destination 410, the command 530 includes a request for forwarding a normal response packet 540 indicating that no abnormal event is occurring.” [0108] “When the sequence number 450 in the confirmation packet 520 is the same as the sequence number 470 of its own management, the transmission destination 410 returns the normal response packet 540 to the transmission source 400. This enables the transmission source 400 to confirm that the abnormality is now cleared,” see Fig. 5 showing the ‘Response (Normal)’ Packet 540, i.e. the ‘second transmission information’.).

With regard to Claim 5, Mizuno teaches the communication device according to claim 4, wherein the second transmission information is a second response to the identification information (See Fig. 5 wherein the Response Packet 500 ‘Response (Error)’ is the first response and the ‘Response (Normal)’ Packet 540 is the second response.).

With regard to Claim 6, Mizuno teaches the communication device according to claim 4 or 5, wherein the second transmission information includes information indicating the 

With regard to Claim 7, Mizuno teaches the communication device according to any one of claims 1 to 5, wherein the issuance may not be executed (See Fig. 5 wherein the Response Packet 500 ‘Response (Error)’ may not be executed if there are no problems when transmitting data from the Transmission Source 400 to the Transmission Destination 410.).

With regard to Claim 9, Mizuno teaches the communication device according to any one of claims 1 to 8, wherein the information group is any one of a Write command, a Read command, XferReady, and Response that are based on a Fibre Channel standard ([0136] “The request for data transfer to the memory section 130 includes a request for writing, from the host IF section 115 to the memory section 130, the data provided by the host computer 100 to the disk control device 110”).

With regard to Claim 10, Mizuno teaches the communication device according to any one of claims 1 to 9, wherein the information group includes a data group including input-output processing target data ([0136] “The request for data transfer to the memory section 130 includes a request for writing, from the host IF section 115 to the memory section 130, the data provided by the host computer 100 to the disk control device 110,” see also Fig. 5).

With regard to Claim 11, Mizuno teaches the communication device according to any one of claims 1 to 9, wherein the information group includes at least any one of a Write command, a Read command, XferReady, and Response that are based on a Fibre Channel standard ([0137] “When the packet for transmission to the IF section includes a command asking for data transfer to the memory section 130, the packet is determined as not including a command asking to initially set the IF section. That is, in this case, the packet is determined as including a write request from the host computer 100 or a read request from the host computer 100.”).

With regard to Claim 12, Mizuno teaches the communication device according to any one of claims 1 to 11, wherein the communication device is included in a server ([0042] “Generally, in an SAN (Storage Area Network), the host computer 100 and the disk control device 110 are connected to each other by a Fibre Channel, Ethernet.TM., or others over a network configured by a switch or others (not shown).”).

With regard to Claim 13, Mizuno teaches the communication device according to any one of claims 1 to 11, wherein the communication device is included in a storage device (See Fig. 1: Disk Control Device 110).



With regard to Claim 15, Mizuno teaches the communication system according to claim 14, wherein the communication device and the source mutually perform input-output processing related to predetermined data through the Fibre Channel line ([0042] “Generally, in an SAN (Storage Area Network), the host computer 100 and the disk control device 110 are connected to each other by a Fibre Channel, Ethernet.TM., or others over a network configured by a switch or others (not shown).”).

With regard to Claim 16, Mizuno teaches the communication system according to claim 15, wherein a second mode being a mode related to the input-output processing in which the issuance is not performed is included (See Fig. 5 wherein the Response Packet 500 ‘Response (Error)’ may not be executed if there are no problems when transmitting data from the Transmission Source 400 to the Transmission Destination 410, this being a trouble-free ‘normal mode’).

With regard to Claim 17, Mizuno teaches the communication system according to claim 16, wherein the source makes a determination about whether to be in the second mode, based on the data ([0097] “In the sequence-number-assigned confirmed access mode, when the sequence number in the packet 420 is not the same as that under the management of the 

With regard to Claim 18, Mizuno teaches the communication system according to claim 16 or 17, wherein, with respect to the input-output processing related to a first mode being the mode in which the issuance is performed, the source sends second identification information indicating the input-output processing and specification information indicating the first mode to the communication device  ([0097] “In the sequence-number-assigned confirmed access mode, when the sequence number in the packet 420 is not the same as that under the management of the transmission destination 410 in the sequence-number-assigned access mode of FIG. 4, the transmission destination 410 transmits a response packet 500 indicating the occurrence of some abnormal event back to the transmission source 400,” see also Fig. 5. [0108] “When the sequence number 450 in the confirmation packet 520 is the same as the sequence number 470 of its own management, the transmission destination 410 returns the normal response packet 540 to the transmission source 400. This enables the transmission source 400 to confirm that 

With regard to Claim 19, Mizuno teaches the communication system according to claim 18, wherein the specification information is included in at least either one of a Write command and a Read command that are based on a Fibre Channel standard ([0137] “When the packet for transmission to the IF section includes a command asking for data transfer to the memory section 130, the packet is determined as not including a command asking to initially set the IF section. That is, in this case, the packet is determined as including a write request from the host computer 100 or a read request from the host computer 100.”).

With regard to Claim 20, Mizuno teaches the communication system according to claim 18 or 19, wherein the specification information is represented by area information indicating a part of the communication device, the part storing the data ([0115] “The mode management table 168 includes elements of "start address 1681", "end address 1682", and "communications mode 1683". [0116] “The elements of "start address 1681" and "end address 1682" each indicate the range of transmission-destination address of each of the communications modes. The transmission-destination address is found in each packet to be transmitted from a component section of the disk control device 110 to another, and indicates the address of the component section being a transmission destination.”).



With regard to Claim 22, Mizuno teaches the communication system according to any one of claims 14 to 21, wherein the source is included in a server ([0042] “Generally, in an SAN (Storage Area Network), the host computer 100 and the disk control device 110 are connected to each other by a Fibre Channel, Ethernet.TM., or others over a network configured by a switch or others (not shown).”).

With regard to Claim 23, Mizuno teaches the communication system according to any one of claims 14 to 22, wherein the communication device is included in a storage device (See Fig. 1: Disk Control Device 110).

With regard to Claims 24-25, these claims are equivalent in scope to Claim 1 rejected above, merely having a different independent claim type, and as such Claims 24-25 are . 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno as applied to Claim 1 above, and further in view of Matsunami et al. (US PGPUB 2002/0091898).
With regard to claim 8, Mizuno teaches all the limitations of claim 1 as described above. Mizuno does not teach the data frame group as described in claim 8. Matsunami teaches
the communication device according to any one of claims 1 to 7, wherein the information group is a data frame group including one or more data frames ([0057] “FIG. 7 is a diagram of the frame for the fiber channel. A frame 40 of the fiber channel … the Sequence ID for specifying the frame group within the exchange (SEQ_ID) are all stored in the frame header 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by Mizuno with the data frame group as taught by Matsunami for purposes of “improving the high speed operation of the disk control system, achieving a lower cost and improving the cost performance” (Matsunami [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702.  The examiner can normally be reached on Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        August 14, 2021